No. 13279

                  I N THE SUPREME COURT O THE STATE O MONTANA
                                         F           F

                                                         1977



T O A MASCARENA, a Minor C h i l d and
 HMS
URBAN0 TORRES, g u a r d i a n and l i t e m ,

                                   P l a i n t i f f and A p p e l l a n t ,

                  -vs-

DARRELL BOOTH e t a l . ,

                                   D e f e n d a n t s and Respondents.



Appeal from:               D i s t r i c t C o u r t of t h e T h i r t e e n t h J u d i c i a l
                            District,
                           Honorable R o b e r t PJilson, J u d g e p r e s i d i n g .

Counsel o f Record:

       For Appellant:

                  C a t e , Lynaugh, F i t z g e r a l d & Huss, B i l l i n g s , Montana
                  Thomas Lynaugh a r g u e d , B i l l i n g s , Montana

       F o r Respondents:

                  Crowley, K i l b o u r n e , Haughey, Hanson and G a l l a g h e r ,
                    B i l l i n g s , Montana
                  J a c k S . Ramirez a r g u e d , B i l l i n g s , Montana



                                                       Submitted:          March 1 8 , 1977

                                                          Decided:       hbc
                                                                               24   ,sln
F i l e d :J3\j   i'   "
                           I ) !
M r . ' J u s t i c e Gene B . Daly delivered t h e Opinion of t h e Court.


        This i s an appeal from an order and f i n a l judgment of t h e

d i s t r i c t c o u r t , Yellowstone County,granting defendants' motion

f o r summary judgment and decreeing t h a t judgment be entered

i n favor of defendants and a g a i n s t p l a i n t i f f .               The s o l e i s s u e

on appeal i s whether defendants a r e e n t i t l e d t o summary judgment

considering t h e underlying question of whether                              339(b) ( c )   ,
Restatement, Second, T o r t s , presentsquestions of law o r f a c t .

        P l a i n t i f f , an eleven year old c h i l d a t t h e time t h i s a c t i o n

a r o s e , and h i s grandfather, t h e c h i l d ' s duly appointed guardian

ad l i t e m , f i l e d a complaint i n t h e d i s t r i c t c o u r t a l l e g i n g t h a t

on September 1;?, 1973, a t approximately 6:00 p.m.,                              plaintiff

s l i p p e d from a monkey b a r o r p a r a l l e l b a r apparatus located a t

Orchard School, within School D i s t r i c t No. 2 , B i l l i n g s , Montana.

       A t t h e time of t h e accident p l a i n t i f f and two f r i e n d s were

engaged i n an a c t i v i t y where they would take t u r n s r i d i n g t h e i r

s t i n g r a y b i c y c l e s beneath t h e monkey b a r , reaching up and grabbing

t h e h o r i z o n t a l b a r , while swinging o f f t h e i r b i c y c l e s , allowing

t h e b i c y c l e s t o continue i n a forward d i r e c t i o n .             O the f i f t h o r
                                                                                  n

s i x t h occasion on which p l a i n t i f f engaged i n t h i s a c t i v i t y on

t h e day i n question, p l a i n t i f f grabbed t h e h o r i z o n t a l b a r a s

he rode beneath i t on h i s b i c y c l e , but h i s hands slipped and he

f e l l t o t h e a s p h a l t s u r f a c e , s t r i k i n g t h e r i g h t r e a r s i d e of h i s

head, f r a c t u r i n g h i s s k u l l .

        I n h i s complaint p l a i n t i f f        contends defendants were n e g l i g e n t

i n maintaining a monkey b a r o r p a r a l l e l b a r apparatus anchored i n

an a s p h a l t s u r f a c e and i n allowing such a dangerous condition t o

e x i s t on school premises i n an a r e a where defendants knew t h e apparatus
was f r e e l y a c c e s s i b l e t o c h i l d r e n .     P l a i n t i f f f u r t h e r contends

defendants were n e g l i g e n t i n f a i l i n g t o supervise and c o n t r o l

t h e use of t h e monkey b a r o r p a r a l l e l b a r apparatus and i n

f a i l i n g t o l i m i t access t o t h e apparatus during a f t e r - s c h o o l

hours.       ~ e f e n d a n t s ' answer generally denied p l a i n t i f f ' s a l l e g a -

t i o n s , s p e c i f i c a l l y denying any negligence on t h e p a r t of t h e

Board of Trustees and a s s e r t e d t h e a f f i r m a t i v e defenses of

c o n t r i b u t o r y negligence and assumption of t h e r i s k .

        Subsequent t o t h e f i l i n g of p l a i n t i f f ' s complaint and

defendants' answer, motions were f i l e d , i n t e r r o g a t o r i e s were

submitted and answered, s t i p u l a t i o n s were f i l e d and d e p o s i t i o n s

were taken.          On March 20, 1975, defendants f i l e d a motion f o r

summary judgment a s s e r t i n g t h e r e were no genuine i s s u e s a s t o

any m a t e r i a l f a c t s and defendants were e n t i t l e d t o judgment a s a

matter of law.             P l a i n t i f f took a d d i t i o n a l d e p o s i t i o n s and b r i e f s

were f i l e d i n support of and i n opposition t o t h e motion f o r

summary judgment.               O August 29, 1975, t h e d i s t r i c t c o u r t issued
                                 n

i t s order g r a n t i n g defendants ' motion f o r summary judgment and

judgment was entered i n favor of defendants on September 4 , 1975.

        Rule 56, M.R.Civ.P.               i s c o n t r o l l i n g on t h e granting o r d e n i a l

of a motion f o r summary judgment.                          I n p e r t i n e n t p a r t Rule 56

provided :

        " ( c ) MOTION AND PROCEEDINGS THEREON.                        ***    The judgment
        sought s h a l l be rendered forthwith i f t h e pleadings,
        d e p o s i t i o n s , answers t o i n t e r r o g a t o r i e s , and admissions
        on f i l e show t h a t t h e r e i s no genuine i s s u e a s t o any
        m a t e r i a l f a c t and t h a t t h e moving p a r t y i s e n t i t l e d t o a
        judgment a s a matter of law.                       * * *"
The general r u l e of law a s s t a t e d i n 6 Pt.2 Moore's Federal

P r a c t i c e 756.17 [42], p. 56-946, i s t h a t :

        "* * *       i s s u e s of negligence, including such r e l a t e d
        i s s u e s a s wanton o r c o n t r i b u t o r y negligence, a r e
        o r d i n a r i l y n o t s u s c e p t i b l e of summary a d j u d i c a t i o n
        e i t h e r f o r o r a g a i n s t t h e claimant, b u t should be
        resolved by t r i a l i n t h e ordinary manner."
See: Mally v. Asanovich, 149 Mont. 99, 423 P.2d 294 (1967).

        However, where t h e d i s t r i c t c o u r t f i n d s i t a p p r o p r i a t e t o

g r a n t a defendant's motion f o r summary judgment i n a negligence

a c t i o n , t h e moving p a r t y must c l e a r l y e s t a b l i s h t h e r e a r e no

genuine i s s u e s of m a t e r i a l f a c t and t h e moving p a r t y i s e n t i t l e d
                                                See
t o judgment a s a matter of law. / ~ a r l a n dv. Anderson, 169 Mont.
447, 548 P.2d 613, 33 S t . Rep. 363 (1976), f o r a d i s c u s s i o n of

summary judgment under Rule 5 6 ( c ) , M.R.Civ.P.                              This Court n o t e s

here t h a t t h e d i s t r i c t c o u r t f a i l e d t o i s s u e any opinion o r

memorandum of d e c i s i o n i n support of i t s r u l i n g i n t h e i n s t a n t

case.      Since we do not have t h e b e n e f i t of t h e d i s t r i c t c o u r t ' s

r a t i o n a l e , we w i l l examine defendants' b r i e f s i n support of t h e

motion f o r summary judgment and from them determine those argu-

ments a s s e r t e d i n support of t h e motion.

        Defendants contend t h a t f o r p l a i n t i f f t o recover a g a i n s t

defendants on a negligence theory p l a i n t i f f must e s t a b l i s h a

duty of c a r e owed t h e p l a i n t i f f by defendants.                      Any duty of c a r e

i s determined by t h e r e l a t i o n s h i p between p l a i n t i f f and t h e school

d i s t r i c t a t t h e time of t h e a c c i d e n t , i . e . ,        t h e s t a t u s of t h e

p l a i n t i f f while playing on t h e school ground a f t e r school hours,

        Defendants a s s e r t t h a t from t h e t h r e e p o s s i b i l i t i e s of

status     -   t r e s p a s s e r , l i c e n s e e and i n v i t e e , p l a i n t i f f s t a n d s a s

a licensee, i . e , ,         one who e n t e r s t h e property by implied per-

mission o r by s u f f e r a n c e , but only f o r h i s own p l e a s u r e , convenience

or b e n e f i t .   Defendants contend t h a t absent a p p l i c a t i o n of t h e

d o c t r i n e of a t t r a c t i v e nuisance, defendants would not be l i a b l e

f o r p l a i n t i f f ' s i n j u r i e s s i n c e , under Montana law, a landowner's

duty of c a r e t o a l i c e n s e e i s simply t o r e f r a i n from a c t s of

w i l l f u l o r wanton negligence.                Furthermore, even i f t h e d o c t r i n e of
. a t t r a c t i v e nuisance i s a p p l i c a b l e , p l a i n t i f f h a s f a i l e d t o

e s t a b l i s h elements o f t h e d o c t r i n e and a s a m a t t e r of law

defendants a r e e n t i t l e d t o summary judgment.

        W n o t e defendants' i n t e r e s t i n d i s t i n g u i s h i n g p l a i n t i f f ' s
         e

s t a t u s a t t h e time of t h e a c c i d e n t .        I f t h e c h i l d could recover

i f he were t r e s p a s s i n g he would be i n no worse p o s i t i o n i f

he were a l i c e n s e e o r an i n v i t e e on t h e premises.                   The e f f e c t

i s t h a t c o n s i d e r a t i o n must be given t o t h e c h i l d ' s a b i l i t y

o r i n a b i l i t y t o understand and a p p r e c i a t e t h e purported danger

and t o t h e c h i l d ' s p r o p e n s i t y f o r meddling.           See: Ranard v.

O I N e i l , 166 Mont. 177, 531 P.2d 1000; 62 Am.Jur.2d                            Premises

L i a b i l i t y , 5 143.

        The American. Law I n s t i t u t e d r a f t e d 5 339, Restatement,

Second, T o r t s , t h a t s e c t i o n departed from t h e theory of a l l u r e m e n t

t o t r e s p a s s and t r e a t e d t h e r u l e a s one of o r d i n a r y n e g l i g e n c e

liability.         Restatement, Second, T o r t s 5339, provides:

        "339.      A r t i f i c a l Conditions Highly Dangerous To
                   Trespassing Children.

        "A possessor of land i s s u b j e c t t o l i a b i l i t y f o r
        p h y s i c a l harm t o c h i l d r e n t r e s p a s s i n g thereon
        caused by an a r t i f i c i a l c o n d i t i o n upon t h e land i f

                " ( a ) t h e p l a c e where t h e c o n d i t i o n e x i s t s
                i s one upon which t h e p o s s e s s o r knows o r h a s
                reason t o know t h a t c h i l d r e n a r e l i k e l y t o
                t r e s p a s s , and

                " ( b ) t h e c o n d i t i o n i s one which t h e p o s s e s s o r
                knows o r h a s reason t o know and whdch he
                r e a l i z e s o r should r e a l i z e w i l l involve a n un-
                reasonable r i s k of d e a t h o r s e r i o u s b o d i l y
                harm t o such c h i l d r e n , and
       " ( c ) t h e c h i l d r e n because of t h e i r youth do n o t
       discover t h e condition o r r e a l i z e t h e r i s k involved
       i n intermeddling with it o r i n coming within t h e
       a r e a made dangerous by i t , and

       "(d) t h e u t i l i t y t o t h e possessor of maintaining
       t h e condition and the burden of e l i m i n a t i n g t h e
       danger a r e s l i g h t a s compared with t h e r i s k t o c h i l d r e n
       involved , and

       '' (e)  t h e possessor f a i l s t o e x e r c i s e reasonable c a r e
       t o e l i m i n a t e t h e danger o r otherwise t o p r o t e c t t h e
       children    ."
Restatement, Second, T o r t s , 5339 was adopted by Montana a s

p a r t of t h e a t t r a c t i v e nuisance r u l e previously i n e f f e c t .

Gagnier v. Curran Const. Co., 151 Mont. 468,'443 P.2d 894;



Mont. 460,
                g
Nichols v. Consolidated D a i r i e s of Lake County, Inc.,

                     P. 2d      \
                                                                             125



       Defendants contend " s u b s t a n t i a l questions e x i s t a s t o

s e v e r a l of t h e elements of t h e d o c t r i n e of a t t r a c t i v e nuisance."

Defendants i n s i s t "elements (b) and ( c ) [of $3391 do n o t e x i s t

a s a matter of law and consequently t h e defendants were e n t i t l e d

t o summary judgment1,' s i n c e recovery i s premised on p l a i n t i f f

e s t a b l i s h i n g each of t h e elements.    Subparagraph (b) of 9339

r e q u i r e s t h e condition t o be one which involves an unreasonable

r i s k of death o r s e r i o u s bodily harm.        While defendants admit

t h e r e i s some r i s k of bodily harm a t t r i b u t e d    to activity

involving t h e monkey b a r apparatus, they conclude it i s n o t an

unreasonable r i s k of death o r s e r i o u s bodily harm.

       Defendants f u r t h e r argue subparagraph ( c ) of 5339 r e q u i r e s

t h a t t h e c h i l d not discover t h e condition o r r e a l i z e t h e r i s k

involved.       I n the i n s t a n t c a s e , defendants contend p l a i n t i f f

w a s of such an age o r mentality t h a t he should, o r could reason-

ably be expected t o , understand, a p p r e c i a t e and avoid t h e danger

o r hazard of the condition t o which he was exposed o r t h a t

p l a i n t i f f d i d i n f a c t understand and a p p r e c i a t e t h e condition,

but n e v e r t h e l e s s exposed himself t o i t .
        Defendants summarize t h e i r argument by l i s t i n g t h r e e

c r i t e r i a which purportedly e n t i t l e defendants t o judgment

a s a matter of law:

        1. The monkey b a r apparatus, a s i t e x i s t e d on t h e day of

t h e a c c i d e n t , did n o t , a s a matter of law, involve an unreasonable

r i s k of death o r s e r i o u s bodily harm t o an eleven year o l d boy.

        2.    A s a matter of law, an eleven year o l d boy of t h e

i n t e l l i g e n c e of p l a i n t i f f should have perceived t h e danger of

f a l l i n g and h u r t i n g himself.

        3.    P l a i n t i f f d i d perceive t h e danger of f a l l i n g and h u r t i n g

himself.

       W note defendants' conclusions of law a r e based upon
        e

determinations of f a c t involving t h e c h a r a c t e r of t h e i n s t r u -

mentality which caused t h e i n j u r y and p l a i n t i f f ' s a b i l i t y t o

observe, understand, a p p r e c i a t e and avoid t h e danger of t h e

instrumentality.            These a r e t h e very questions of f a c t which

5339 considers.           Our inquiry a t t h i s juncture i s whether t h e

p l a i n t i f f ' s a b i l i t y o r f a i l u r e t o e s t a b l i s h t h e elements of

5339 i s a question of f a c t o r a question of law.

       Our research mrraled t h e majority of j u r i s d i c t i o n s

which have considered t h i s question concluded t h a t whether t h e

conditions of Restatement, Second, T o r t s 5339 were met i s a

question of f a c t f o r t h e jury t o determine.                   MacNeil v. Perkins,

84 Ariz. 74, 324 P.2d 211; Greene v. DiFazio, 148 Conn. 419,

1 7 1 A.2d 411; Ridgewood Groves, Inc. v. Dowel1 (Fla.App.)                              , 189
So. 2d 188; H a r r i s v. Mentes-Williams Co., 1 N . J .
                                                1                              559, 95 A.2d
388; C l i f t o n v. Patroon Operating Corp., 271 A.D. 122, 63
N.Y.S.2d 597; Stanolind O i l & Gas Co. v. Jamison, 204 Okla. 93,

227 P.2d 404, 23 ALR2d 1141; Nechodomu v. Lindstrom, 273 Wis.313,

77 N.W.2d 707, 62 ALR2d 884, rehoden. 273 W i s . 327a, 78 N.W.2d
417, 62 ALR2d 896.
     Furthermore, we find additional questions of material fact

which remain unresolved and act to defeat defendants' motion

for summary judgment. An example of such a fact question is

whether the school custodian's observation of the children's
afterschool activities on the monkey bar apparatus put defendants

on notice children were engaging in activities involving a risk

of serious bodily harm.   This issue concerns subparagraphs (a)

and (b) of 5 339 which seek a determination of the land possessor's

knowledge of the presence of the trespassing children and

realization the dangerous condition exists.
     Another factual question to be resolved is whether the

burden of defendants eliminating the dangerous condition by
procuring protective ground coverings, which are manufactured

for use beneath playground equipment, was slight as compared
to the risk of children being injured by defendants maintaining

the monkey bar apparatus in its present condition. This issue

concerns subparagraph (d) of 5339 which balances the utility of

the possessor maintaining the condition and the burden of

eliminating the danger, as compared to the risk of harm.

     We find genuine issues of material fact exist.    Such a

holding defeats defendants' conclusion that no genuine issues

of material fact remain to be determined and defendants are

entitled to judgment as a matter of law.
     Defendants rely heavily on Callahan v. Buttrey, 186 F.Supp,

715 (D.C.Mont.   1960), affirmed 300 F.2d 899 (9th Cir. 1962),
for the proposition that whether the conditions of Restatement,
Second, Torts 5339 have been met is a question of law.     We dis-

tinguish Callahan from the present case.      In Callahan a seven
year old boy was attempting to recover against landlords for
i n j u r i e s sustained when t h e boy f e l l from a second s t o r y roof

deck t o a s p h a l t paving below,           The deck was protected by a

g u a r d r a i l which p l a i n t i f f a l l e g e d was n e g l i g e n t l y constructed.

A t t h e c l o s e of t h e evidence defendants moved f o r a d i r e c t e d

v e r d i c t and were denied.         The c o u r t submitted t h e case t o t h e

j u r y and when t h e j u r y f a i l e d t o r e t u r n a v e r d i c t , t h e jury was

discharged.         Defendants then moved t h e c o u r t f o r judgment i n

accordance with t h e i r motion f o r d i r e c t e d v e r d i c t previously

made and denied.            The motion was granted and judgment was e n t e r e d

f o r defendants.

       A f t e r a c a r e f u l review of Judge Jameson's opinion i n

Callahan, i t i s c l e a r t h e presiding judge's concern a t t h e time

t h e j u r y f a i l e d t o r e t u r n a v e r d i c t was t o review t h e s u f f i c i e n c y

of t h e evidence i n determining whether t h e motion f o r d i r e c t e d

v e r d i c t had merit.       I n weighing t h e s u f f i c i e n c y of t h e evidence

t h e c o u r t was s i t t i n g     t h e t r i e r of f a c t a s w e l l a s t h e t r i e r

of law.      The concluding paragraph of t h e opinion supports t h e

p o s i t i o n t h a t , had t h e jury been a b l e t o a r r i v e a t a v e r d i c t

o r had t h e t r i a l judge seen f i t t o g r a n t a new t r i a l , questions

of f a c t would have properly been determined by t h e jury and

n o t by t h e judge:

       "I am unable t o f i n d t h a t J o e ' s i n j u r y was proximately
       caused by t h e breach of any duty owed t o him by t h e
       defendants. The motion f o r d i r e c t e d v e r d i c t accordingly
       must be granted. P r i o r t o submission t o t h e j u r y , i t
       seemed advisable t o d e f e r a r u l i n g on t h e l e g a l questions
       h e r e i n discussed. N w t h a t t h e jury has f a i l e d t o a g r e e ,
                                o
       no u s e f u l purpose would be served by a r e t r i a l p r i o r t o
       f i n a l determination of t h e questions considered Yn t h i s
       opinion. I f m conclusions a r e erroneous and t h e a p p e l l a t e
                          y
       c o u r t should order a new t r i a l , a l l i s s u e s may then be
       submitted t o t h e jury i n accordance with t h e views of
       the appellate court           ."
                                    186 F. Supp. 715, 723.

       Our evaluation of t h e s i g n i f i c a n c e of t h e United S t a t e s

D i s t r i c t Court opinion i s f u r t h e r supported by t h e United S t a t e s

Court of Appeals' comment on t h e d i s t r i c t c o u r t opinion:
       I1
        I n e s s e n c e , t h e opinion h e l d t h a t under Montana
       law t h e r e was no evidence t h a t t h e defendants
       breached a duty owing t o Joe. The t r i a l judge
       thought t h e f a c t s d i d n o t l a y t h e b a s i s f o r l i a b i l i t y
       e i t h e r o u t s i d e o r w i t h i n t h e a t t r a c t i v e nuisance
       doctrine."            300 F.2d 899, 900.

       Thus, we d i s t i n g u i s h t h i s f e d e r a l c a s e where t h e t r i a l

c o u r t r u l e d on t h e s u f f i c i e n c y of t h e evidence i n d e c i d i n g t h e

m e r i t of a motion f o r d i r e c t e d v e r d i c t and t h e i n s t a n t c a s e

where t h e d i s t r i c t c o u r t g r a n t e d a motion f o r summary judgment

when genuine i s s u e s of m a t e r i a l f a c t remained t o be decided

and t h e moving p a r t y was n o t e n t i t l e d t o a judgment a s a m a t t e r

of law.

       T h e r e f o r e , t h e o r d e r and judgment of t h e d i s t r i c t c o u r t

i s r e v e r s e d and t h e cause i s remanded f o r t r i a l on t h e m e r i t s ,

c o n s i s t e n t w i t h t h i s opinion.
We Concur:

                     /I
     ,
                 /


         y..+...=/
                      ,
                     ',
                     -,   ,&:iC4[,-4d
                     # #,Z.-->

Chief Justice                    t ,
                                 /1




Mr. Justice John Conway Harrison dissenting:

     I dissent.